DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
2.        This action is in response to an amendment filed on 12/16/2020. The Supplemental Response filed on 12/17/2020 is considered. 
3.        Claims 1-11 and 13-20 are pending.  Applicant has amended claim 1 and canceled claim 12. 

EXAMINER'S AMENDMENT
4.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Stefan U. Koschmieder (Reg. No.: 50,238) on March 23, 2021.  Mr. Koschmieder has authorized examiner to amend Claims 2-3 to overcome claim deficiencies during the telephone conference as listed below:

In claim 2,
line 2- amend “trialkoxy(aryl) silane” to “trialkoxyarylsilane”.
In claim 3,
line 2- amend “trimethoxy(phenyl) silane” to “trimethoxyphenylsilane”.

                                                            Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 12/16/2020 are found persuasive in regards to cited references.
    	
The present claims are allowable over the closest prior art, Hah et al (NPL: “Simple Preparation of Monodisperse Hollow Silica Particles Without Using Templates,” Chem. Commun. 2003, pp. 1712-1713) and Butts et al (EP 1922290).   

Hah teaches a method for forming hollow silica spheres, the method comprising: 
dissolving a hydrolyzable aryl silane (i.e., phenyltrimethoxysilane) in an aqueous solution comprising water (i.e., water bath) and an acid (i.e., nitric acid) to form a hydrolyzed silane solution (p.1712-left column); 
mixing the hydrolyzed silane solution with a hydroxide base (i.e., ammonium hydroxide) to form a precipitate (p.1712, left column); and 
wherein a template is not employed for forming the hollow silica spheres (p.1712-left column).
However, Hah does not disclose or suggest calcining the precipitate to form the hollow silica spheres, wherein the calcining is performed by heating to a first temperature of 180 to 240° C with a first ramp rate of 3 to 10° C/min and holding the first temperature for 2 minutes to 2 hours, then heating to a second temperature of 600 to 740° C at a second ramp rate of 0.1 to 4° C/min, and holding the second temperature for 2 to 24 hours.

Butts discloses a method for making hollow silica particles which includes two stage heating steps wherein calcining is performed by heating to a second temperature of 600-740° C at second ramp of about 0.1 to 4° C/min and holding the second temperature for 2 to 24 hours (paragraphs 0007, 0023).


Thus, it is clear that Hah and Butts, either alone or in combination, do not disclose or suggest the present invention.  

In light of the above, the present claims 1-11 and 13-20 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        03/22/2021